DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 13-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Suh et al. (US 2015/0171382 A1) (provided in IDS filed by Applicant on 01 May 2020).

Regarding claim 1, Suh discloses a flexible secondary battery 100 including an electrode assembly 110 comprised of a positive electrode plate, a negative electrode plate, and a separator therebetween [0048]. Suh further discloses that the secondary battery is also comprised of external material surrounding the electrode assembly which is itself comprised of a first and second sealing sheet, 120A and 120B, respectively ([0047], Figs. 1-2). The sealing sheets are bonded through first and second bonding portions P1 and P2 in which the first and second 120A and 120B are connected to a surface of the electrode assembly forming a sealed portion 115 ([0060]-[0063], Figs. 1-2). Suh further discloses wherein the bonding portions include a third sealing sheet 130 that is overlapped with the first and second sealing sheets and that the bonds P1 and P2 are formed via the insulating layer 122 of the first and second sealing sheets being bonded to the insulating layer 132 of the third sealing sheets 130 ([0061]-[0062]).
Suh therefore anticipates the claim limitation:
“A power storage device (battery 100) comprising,
A device body (electrode assembly 110) having a negative electrode, a positive electrode, and a separator between the negative electrode and the positive electrode; and
	A package (external materials) having a shape that corresponds to a shape of the device body and that accommodates the device body therein, the package including:
	A first laminate film (first sealing sheet 120A) on a first side in a laminating direction of the device body,
	A second laminate film (second sealing sheet 120B) on a second side in the laminating direction of the device body opposite the first side, and
	A sealing material (insulating layers 122 and 132) between a side surface of the device body and the first laminate film and the second laminate film, and that connects the first laminate film and the second laminate film on the side surface of the device body” 
	because the package of Suh clearly has a shape corresponding to the shape of the device body (Fig. 1). Furthermore, the resin layers 122 and 132 act as the sealing material and resin 122 is disposed between a side surface of the device body, connecting them to the side 
    PNG
    media_image1.png
    415
    493
    media_image1.png
    Greyscale
surface of the device body, as shown below in Modified Fig. 2 of Suh. 
Regarding claim 2, Suh anticipates the power storage device of claim 1 as set forth above. Suh accordingly anticipates the claim limitation “wherein the sealing material and each of the first and second laminate films are bonded to each other” because the sealing sheets 120A and 120B, including the sealing material 122, are bonded to each other at the sealing portion 115 at one side of the electrode assembly [0052].

Regarding claim 3, Suh anticipates the power storage device of claim 2 as set forth above. Suh further discloses wherein the first sealing sheet has a bent part along a side surface of the battery, as depicted in Modified Fig. 1 of Suh below.

    PNG
    media_image2.png
    431
    527
    media_image2.png
    Greyscale

Suh therefore anticipates the claim limitation “wherein at least one of the first and second laminate films has a bent part that is bent along the side surface of the device body, and the bent part is connected to the sealing material” because the first sealing sheet, the first laminate film, has a bent part bent along the side surface of the device body connected to the sealing material (the resin layers 122 of the first sealing sheet and 132 of the third sealing sheet bonded in bonding region P1 where sealing sheets 130 and 120A overlap).

Regarding claim 4, Suh anticipates the power storage device of claim 1 as set forth above. Suh further discloses wherein the first sealing sheet has a bent part along a side surface of the battery, as depicted in Modified Fig. 1 of Suh above. Suh therefore anticipates the claim limitation “wherein at least one of the first and second laminate films has a bent part that is bent along the side surface of the device body, and the bent part is connected to the sealing material” because the first sealing sheet, the first laminate film, has a bent part bent along the side surface of the device body connected to the sealing material (the resin layers 122 of the first sealing sheet and 132 of the third sealing sheet bonded in bonding region P1 where sealing sheets 130 and 120A overlap).

Regarding claim 5, Suh anticipates the power storage device of claim 2 as set forth above. Suh further discloses wherein the second sealing sheet 120B has the same configuration as the first sealing sheet 120A [0055]. Suh therefore anticipates the claim limitation “wherein each of the first and second laminate films has a respective bent part that is bent along the side surface of the device body, and each of the respective bent parts are connected to the sealing material” because both the second sealing sheet has an identical bent part to that shown above in Modified Fig. 1 of Suh, but on the bottom-side surface of the battery.


Regarding claim 6, Suh anticipates the power storage device of claim 1 as set forth above. Suh further discloses wherein the second sealing sheet 120B has the same configuration as the first sealing sheet 120A [0055]. Suh therefore anticipates the claim limitation “wherein each of the first and second laminate films has a respective bent part that is bent along the side surface of the device body, and each of the respective bent parts are connected to the sealing material” because both the second sealing sheet has an identical bent part to that shown above in Modified Fig. 1 of Suh, but on the bottom-side surface of the battery.

Regarding claim 7, Suh discloses a second embodiment of the battery, as depicted in Fig. 5. Suh further discloses wherein the first sealing sheet in this embodiment is 520A and the second sealing sheet 520B is bent around the lateral side (widthwise) surfaces of the battery body (akin to how the third sealing sheet 130 does in the first embodiment) such that the second sealing sheet and the first sealing sheet are bonded in region P ([0089], Fig. 5). The battery reads on the aforementioned claim limitations from claim 1 regarding a device body, a package, first and second laminate films, and a sealing material. The battery additionally reads on the claim limitations from claim 6 regarding the respective bent parts on the first and second laminate films with the bent parts mapped the same as in the first embodiment, just without the third sealing sheets 130 present. This embodiment further anticipates the claim limitation “wherein a first end surface of the bent part of the first laminate film and a second surface of the bent part of the second laminate film are in contact with each other” because the bent part of the second sealing sheet 520B extends to the bent part of the first sealing sheet 520A.

Regarding claim 13, Suh anticipates the power storage device of claim 6 as set forth above. Suh further discloses wherein the bent part of the first and second laminate films are separated from each other, as shown in Fig. 1, since the bent parts of the films are located on the top and bottom sides of the battery, respectively. Suh therefore anticipates the claim limitation “wherein a first end surface of the bent part of the first laminate film and a second end surface of the bent part of the second laminate film are separated from each other, and the sealing material is between the first end surface and the second end surface” because the sealing material is between the first and second end surfaces, as the innermost layer of the first and second laminate films.

Regarding claim 14, Suh discloses a second embodiment of the battery, as depicted in Fig. 5. Suh further discloses wherein the first sealing sheet in this embodiment is 520A and the second sealing sheet 520B is bent around the lateral side (widthwise) surfaces of the battery body such that the second sealing sheet and the first sealing sheet are bonded in region P ([0089], Fig. 5). The battery reads on the aforementioned claim limitations from claim 1 regarding a device body, a package, first and second laminate films, and a sealing material. This embodiment further anticipates the claim limitation “wherein only one of the first and second laminate films has a bent part that is bent along the side surface of the device body, and the bent part is connected to the sealing material” when the side surface is interpreted as the widthwise or lateral sides (as opposed to the top and bottom side surfaces in the claim 1 interpretation of the first embodiment), as only the second sealing sheet 520B, has a bent part along that side surface. Furthermore, the sealing material, the resin layer 122 in each sealing sheet, is connected to the bent part of the sealing sheet 520B because it is contained within the sealing sheet.


    PNG
    media_image3.png
    389
    545
    media_image3.png
    Greyscale
Regarding claim 16, Suh anticipates the power storage device of claim 1 as set forth above. Suh accordingly discloses wherein an end part of the first and second sealing sheets protrude outward from portions where the first sealing sheet is connected to the resin layers 122 and 132, as depicted in Modified Fig. 1 (B) of Suh below. Suh further discloses wherein the second sealing sheet 120B has the same configuration as the first sealing sheet 120A [0055]. Suh therefore anticipates the claim limitation “wherein a first end part of the first laminate film and a second end part of the second laminate film protrude outward from portions of the first laminate film and the second laminate film that are connected to the sealing material” because the laminate films each have a protruding part that extend and are bonded in region 115. Furthermore, the bolded region in Modified Fig. 1 (B) of Suh shows where the first laminate film is connected to the sealing material and the protruding end part protrudes from the bent portion of the sealing region, as labeled below. The second sealing sheet is identical to the first sealing sheet in this embodiment, as described above, so it also has an end part, the second end part, located on the bottom side surface of the battery. 

Regarding claim 17, Suh anticipates the power storage device of claim 6 as set forth above. Suh accordingly discloses wherein an end part of the first and second sealing sheets protrude outward from portions where the first sealing sheet is connected to the resin layers 122 and 132, as depicted in Modified Fig. 1 (B) of Suh above. Suh therefore anticipates the claim limitation “wherein a first end part of the first laminate film and a second end part of the second laminate film protrude outward from portions of the first laminate film and the second laminate film that are connected to the sealing material” because the laminate films each have a protruding part that extend and are bonded in region 115. Furthermore, the bolded region in Modified Fig. 1 (B) of Suh shows where the first laminate film is connected to the sealing material and the protruding end part protrudes from the bent portion of the sealing region, as labeled above. The second sealing sheet is identical to the first, as described in claim 6, so it also has an end part, the second end part, located on the bottom side surface of the battery.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2015/0171382 A1) (provided in IDS filed by Applicant on 01 May 2020), as applied to claim 1, in view of Kwon et al. (US 2016/0020434 A1) (provided in IDS filed by Applicant on 01 May 2020).

Regarding claim 8, Suh anticipates the power storage device of claim 1 as set forth above. Suh further discloses wherein the embodiments of the disclosed batteries are not limited in shape, but may be realized depending on application requirements [0039]. Suh fails to disclose wherein the device body has a corner part at an intersection of two adjacent side surfaces of the device body, at least one of the first and second laminate films has a cut or notch at the corner part, and the sealing material is located across the cut or notch.
Kwon discloses a battery cell with an electrode assembly, mounted in a case made of a laminate sheet with sealed portions (Abstract). Kwon further teaches that a battery may have multiple unit cells of varying sizes contained within the battery case in which the unit cells are vertically stacked (Fig. 5, [0083]). Kwon further discloses that the structure may include a round corner 250 that includes the stepped structure with a resulting free space S3 ([0084]-[0087]).
It would therefore be obvious to one of ordinary skill to modify the shape of the battery of Suh such that it included stepped portions to house multiple different shaped unit cells within the battery, as taught by Kwon, with a reasonable expectation of success in providing a shaped package necessary for design requirements. It is within the ambit of one of ordinary skill in the 
Modified Suh therefore reads on the claim limitation “wherein the device body has a corner part at an intersection of two adjacent side surfaces of the device body, at least one of the first and second laminate films has a cut or notch at the corner part, and the sealing material is located across the cut or notch” because the stepped portion defining the free space S3 is interpreted as a notch at the corner of two adjacent side surfaces and the sealing material, resin layer 122, would still be within the external materials, meaning it too would be located across the cut or notch.

Regarding claim 11, Suh anticipates the power storage device of claim 1 as set forth above. Suh further discloses wherein the embodiments of the disclosed batteries are not limited in shape, but may be realized depending on application requirements [0039]. Suh fails to disclose wherein the device body has a curved side surface, at least one of the first and second laminate films has a cut or notch on the curved side surface, and the sealing material is provided across the cut or notch.
Kwon discloses a battery cell with an electrode assembly, mounted in a case made of a laminate sheet with sealed portions (Abstract). Kwon further teaches that a battery may have multiple unit cells of varying sizes contained within the battery case in which the unit cells are vertically stacked (Fig. 5, [0083]). Kwon further discloses that the structure may include a round corner 250 that includes the stepped structure with a resulting free space S3 ([0084]-[0087]).
It would therefore be obvious to one of ordinary skill to modify the shape of the battery of Suh such that it included stepped portions to house multiple different shaped unit cells within 
Modified Suh therefore reads on the claim limitation “wherein the device body has a curved side surface, at least one of the first and second laminate films has a cut or notch on the curved side surface, and the sealing material is provided across the cut or notch” because the stepped portion defining the free space S3 is interpreted as a notch at the curved corner of the side surface and the sealing material, resin layer 122, would still be within the external materials, meaning it too would be located across the cut or notch.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2015/0171382 A1) (provided in IDS filed by Applicant on 01 May 2020) in view of Kwon et al. (US 2016/0020434 A1) (provided in IDS filed by Applicant on 01 May 2020), as applied to claim 8, and further in view of Kim et al. (WO 2013055155 A2) (references herein made with respect to English Machine Translation attached).

Regarding claim 9, Modified Suh makes obvious the power storage device of claim 8 as set forth above. Modified Suh accordingly discloses wherein the corner part has an angle of approximately 90o. Suh fails to disclose wherein the angle of the curved surface at the corner part has an inner angle of greater than 90o.

Kim teaches a secondary battery with a curved corner part (Abstract). Kim further teaches that it is beneficial to curve the corner parts of a battery such that the angle is obtuse, i.e. o--- such, because it prevents charge from being concentrated in the corner portion of the secondary battery (pg. 8, para. 6) which may be detrimental in the case of an external force being applied.

It would therefore be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the corner parts of Modified Suh such they were at an angle of greater than 90o, as taught by Kim, with a reasonable expectation of success in preventing charge buildup in the corner part of the battery. Modified Suh therefore reads on the claim limitation “wherein the corner part has an inner angle of greater than 90o.”

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2015/0171382 A1) (provided in IDS filed by Applicant on 01 May 2020) in view of Kwon et al. (US 2016/0020434 A1) (provided in IDS filed by Applicant on 01 May 2020), as applied to claim 8, and further in view of Yang et al. (US 2015/003547 A1) (provided in IDS filed by Applicant on 01 May 2020).

Regarding claim 10, Modified Suh makes obvious the power storage device of claim 8 as set forth above. Suh fails to disclose wherein the device body has a through hole. 

Yang teaches a unit structure for a secondary battery with a number of specially-shaped embodiments, other than a typical rectangular shape. Yang further teaches one embodiment in which a battery has a rectangular through-hole disposed in the center of the electrode material (Fig. 7).
It would therefore be obvious prior to the effective filing date of the claimed invention to modify the battery of Modified Suh such that it included a rectangular through hole, as taught by Yang, with a reasonable expectation of success in producing a suitably functional battery shaped for its design requirements.
Modified Suh therefore reads on the claim limitation “the device body has a through hole penetrating in the laminating direction thereof, and the through hole has the corner part” because the corner part, as claimed in claim 8, is at an intersection of two adjacent side surfaces of the device body and at least one of the first and second laminate films have a cut or notch at the corner part. Therefore, since the through hole may be interpreted as an intersection between two side (top and bottom sides), and both the first and second laminate films would require a cut to form the through-hole, the claim limitation is met.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2015/0171382 A1) (provided in IDS filed by Applicant on 01 May 2020) in view of Kwon et al. (US 2016/0020434 A1) (provided in IDS filed by Applicant on 01 May 2020), as applied to claim 11, and further in view of Yang et al. (US 2015/003547 A1) (provided in IDS filed by Applicant on 01 May 2020).

Regarding claim 12, Suh makes obvious the power storage device of claim 11 as set forth above. Suh fails to disclose wherein the device body has a through hole.

Yang teaches a unit structure for a secondary battery with a number of specially-shaped embodiments, other than a typical rectangular shape. Yang further teaches one embodiment in 
It would therefore be obvious prior to the effective filing date of the claimed invention to modify the battery of Modified Suh such that it included a circular through hole, as taught by Yang, with a reasonable expectation of success in producing a suitably functional battery shaped for its design requirements.
Modified Suh would therefore read on the claim limitation “wherein the device body has a through hole penetrating in the lamination direction thereof, and the through hole has the curved side surface” because the through hole has a curved side surface and the first and second laminate films would require a cut on the curved surface to form a through hole, as required by claim 11 of which claim 12 depends.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2015/0171382 A1) (provided in IDS filed by Applicant on 01 May 2020), as applied to claim 14, in view of Kang et al. (US 2015/0037664 A1) (provided in IDS filed by Applicant on 01 May 2020).

Regarding claim 15, Suh anticipates the power storage device of claim 14 as set forth above. Suh discloses wherein the package, and thus the sealing material, have a rectangular cross-section, as depicted in Fig. 5. However, as mentioned previously, Suh notes that the embodiments of the disclosed batteries are not limited in shape, but may be realized depending on application requirements [0039].

Kang teaches a battery cell with an electrode assembly and a pouch-shaped case body [0006]. Kang further teaches an embodiment of the battery cell that is specially-shaped, such that it has a depressed area S2 corresponding to the shape of the cell (Fig. 4). This area S2 is defined by the depressed portion 450, which is itself defined by length BR, a length of the battery side that is flexibly changed based on the conditions of the device to which the battery cell is applied. If the device conditions were such that BR was even with the depressed portion 450, the battery would form an L-shaped cross section and the case would have a corresponding L-shaped cross section.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape of the package of Suh such that it had an L-shaped cross section a matter of engineering design choice in accordance with application requirements, as taught by Kang. Modified Suh therefore reads on the claim limitation “wherein the sealing material has an L-shaped cross section” because if the package has an L-shaped cross-section, the laminate films and the sealing material, the resin layer within the laminate films will also have an L-shaped cross section.
Response to Arguments
Applicant's arguments filed 7 March 2022 have been fully considered but they are not persuasive. Applicant argues with respect to pending claims 1-17 that Suh does not meet the claim limitation “a sealing material between a side surface of the device body and the first laminate film and the second laminate film, and that connects the first laminate film and the second laminate film on the side surface of the device body” of independent claim 1. In particular, Applicant alleges that there is no sealing material whatsoever between any side .

    PNG
    media_image1.png
    415
    493
    media_image1.png
    Greyscale
However, the sealing material, layers 122 and 132, in region P1 is between the side surface of the device body and the sealing sheet 120A. Similarly, in region P2, the sealing material is between the side surface of the device body and sealing sheet 120B. The sealing material in sealing sheet 130 further connects the sealing sheets 120A and 120B on the side surface of the device body, as depicted in Modified Fig. 2 of Suh below. The side surface of the device body is not limited to interpretation as the separation spaces 140, as Applicant argues. In this embodiment, the side surface of the device body along which sealing sheet 120A extends connecting the two labeled P1 regions is interpreted as a side surface. Additionally, the side surface of the device body along which sealing sheet 120B extends connecting the two labeled P2 regions is interpreted as a side surface. Therefore, Suh meets the claim limitation “a sealing material between a side surface of the device body and first laminate film and the second laminate film” wherein the sealing material, layers 122 and 132, are between a side surface of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./
Examiner, Art Unit 1728                                                                                                                                                                                            
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728